Citation Nr: 0407172	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1986 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board and was 
remanded in December 2000 and again in June 2003.  

Although the veteran's appeal also originally included the 
issue of entitlement to service connection for left shoulder 
disability, residuals of a fractured rib, and left foot 
disability, these issues were denied in the June 2003 Board 
decision and are therefore no longer in appellate status. 
 

FINDINGS OF FACT

1.  The veteran suffers from a congenital scoliosis defect.

2.  The low back strain noted during the veteran's active 
duty service was acute in nature and did not result in 
chronic low back disability. 

3.  The veteran's current chronic low back disability was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is his current chronic low back 
disability otherwise related to such service.


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
and a January 2001 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of service 
connection, a substantially complete application was received 
in February 1997.  Thereafter, in a rating decision dated in 
July 1997, that issue was denied.  Only after that rating 
action was promulgated did the AOJ, on January 2001, and the 
prior Board decision in June 2003 provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice and prior Board decision fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice and Board decision were 
provided, the case was readjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2003.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and VA examination reports dated 
in May 1998, July 2001, and July 2003.  As the record shows 
that the veteran has been afforded VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. According to the VA 
General Counsel's opinion, however, a congenital defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

The veteran's essential argument is that his current low back 
disability is related to service.  In his substantive appeal, 
the veteran stated that his low back disability was chronic 
and that he received treatment for this problem in service.  
Service medical records do support the veteran's contention 
that he received treatment for back problems in service.  
Specifically, a November 1986 medical note indicated that the 
veteran complained of lower back pain.  There were no 
clinical findings on examination.  The diagnosis was back 
muscle strain.  In a January 1989 medical record, the veteran 
also complained of lower back pain.  Examination revealed 
full range of motion and tenderness to the right side of his 
back.  The diagnosis was muscle spasm.  There was one 
additional medical record demonstrating a complaint of lumbar 
pain in October 1991.  The examiner determined that the 
veteran had a lumbar strain.  There are no other treatment 
records in service involving the lower back.    

Although the above records demonstrated that the veteran 
received treatment in service for his lower back, medical 
examination reports dated in March 1992 and February 1994 
indicated that clinical evaluation of the spine was normal on 
examination.  Moreover, separation examination report dated 
in January 1997 also noted that clinical evaluation of the 
spine was normal on examination.  Therefore, while the 
veteran did have treatment for his lower back in service, the 
service medical records fail to show that the lumbar strain 
which was treated during service was a chronic disorder.  The 
fact that subsequent service medical records, including the 
reports of examinations conducted over the last several yeas 
of his service, showed the spine to be clinically normal 
supports a finding that the lumbar strain noted earlier in 
service was an acute condition which did not develop into 
chronic low back disability.   

Post-service medical records include a VA examination report 
dated in May 1998.  The report noted that the veteran 
informed the examiner that he developed a back condition 
about nine years ago.  The veteran stated that he has 
problems with it once in a while, which lasts about an hour 
or two.  Examination of the lower back revealed tenderness at 
the L5-S1 paravertebral muscle area bilaterally, but not 
severe.  There was no limitation of motion involving the 
back.  The diagnosis was low back condition with history of 
scoliosis of the thoracic spine and lumbar spine, and 
recurrent pain that is very short lived.  The May 1998 x-ray 
report of the spine showed mild narrowing of the L4-5 
intervertebral disk space compatible with degenerative disc 
disease.  The diagnosis from the x-ray report was 
degenerative disc disease at L4-5.   

A July 1998 medical record indicated that the veteran 
complained of pain in his lower back.  Examination showed 
tenderness in his lumbar spine.  The diagnosis was acute 
lumbar strain.  

VA examination in July 2001 indicated that after reviewing 
the record and examining the veteran, the examiner concluded 
that the veteran had a normal examination of the lumbar 
spine.  

VA examination report dated in July 2003 noted that there was 
very mild right thoracolumbar scoliosis, but otherwise the 
examination of the lumbar spine was within normal limits.  
There was no abnormality of the musculature of the back and 
neurological examination was also within normal limits.  X-
rays of the lumbar spine from July 2003 demonstrated very 
mild scoliosis.  The July 2003 VA examiner's diagnosis was 
lower back pain with/without degenerative joint 
disease/degenerative disc disease and mild right 
thoracolumbar scoliosis, congenital in nature.  Otherwise, 
examination was normal.  

Upon review, the post-service medical records, including VA 
examination reports, demonstrate clinical findings of 
scoliosis, congenital in nature.  As a result, the veteran's 
scoliosis, congenital in nature, cannot be service-connected.  
38 C.F.R.   §§ 3.303(c), 4.9.

As for the degenerative disc disease, the x-ray evidence is 
conflicting as the May 1998 x-ray report showed degenerative 
disc disease at L4-5, while the July 2003 did not show any 
degenerative disc disease at L4-5.  However, even after 
giving the benefit of the doubt to the veteran that he has 
degenerative disc disease at L4-5, there is no medical 
evidence showing that this was incurred in service or within 
one year following service.  Furthermore, the July 2003 VA 
examiner indicated that after examining the veteran and 
reviewing the records, it was his opinion that it was less 
than 50% likely that the veteran's lower back symptomatology 
was due to his active duty service.  Therefore, assuming that 
the veteran has degenerative disc disease at L4-5, the 
medical evidence demonstrates that it was not related to 
service.

The Board notes that while the July 2003 VA examiner 
diagnosed the veteran as having lower back pain, pain is not 
a disability for VA compensation purposes.  38 C.F.R. 
§ 3.303.  There appears to be no other diagnosed chronic 
lower back disability supported by clinical findings 
following service.  

The Board has also considered the veteran's statements and 
they have been given weight as to their observation for 
symptoms and limitations caused by his lower back problems.  
However, it does not appear that the veteran is medically 
trained to offer a medical diagnosis or any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for lower back disability.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).    




ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



